NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JOE LEWIS MCCAIN, JR., DOC #H33372, )
                                    )
          Appellant,                )
                                    )
v.                                  )                Case No. 2D18-4377
                                    )
STATE OF FLORIDA,                   )
                                    )
          Appellee.                 )
                                    )

Opinion filed October 11, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.



PER CURIAM.


              Affirmed.


KELLY, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.